Case 0:19-cr-60200-FAM Document 76 Entered on FLSD Docket 10/11/2019 Page 1 of 1



                                              UNITED STATES DISTRICT COURT
                                              SO UTH ERN D ISTR IC T O F FL O R ID A

                                              C A SE N O .19-60200-CR -M O R ENO
 UNITED STATES OF AM ERICA ,

                Plaintiff,
 V S.

 SEBA STIAN A H M ED ,

                D efendant.
                                       /

                 ORDER DENYING M OTION FO R RECONSIDERATIO N

        THIS CAUSE cam e beforethe Courtupon defendant'smotion forreconsideration ofthe

 denialofdefendant'sm otion to sever, or,in the alternative,to lim itthe use ofFed.
                                                                       R.Evid.404(b)
 evidenceandrequestforhearing ID.E.#731andtheCourtbeingfullyadvisedinthepremises, itis
        ORDERED and ADJUDGED thatsaid motion forreconsideration and requestforhearing

isD EN IED .

        DONEandORDEREDinMiami-DadeCountyFloridathisI
                                                   V dayofOctober2019.                 ,




                                            FEDE CO . O NO
                                            > 1   STATES DISTRICT JUDGE


Copiesfurnishedto:

A llcounselofrecord
